Exhibit 99.4 April 30, 2012 Boards of Directors Madison County Holding Company, MHC Madison County Financial Corporation Madison County Bank. 111 West Third Street Madison, Nebraska68748 Re:Plan of Conversion and Reorganization Madison County Holding Company, MHC Members of the Boards of Directors: All capitalized terms not otherwise defined in this letter have the meanings given such terms in the Plan of Conversion and Reorganization (the “Plan”) adopted by the Board of Directors of Madison County Holding Company, MHC (the “MHC”), which is based in Madison, Nebraska.The Plan provides for the conversion of the MHC into the stock form of organization. Pursuant to the Plan, the MHC will be merged into Madison County Financial Corporation (the “Mid-Tier”) and the Mid-Tier will merge with Madison County Financial, Inc., a newly formed Maryland corporation (the “Company”), with the Company as the resulting entity and the MHC will no longer exist.As part of the Plan, the Company will sell shares of common stock in an offering that will represent the ownership interest in the Mid-Tier now owned by the MHC. We understand that in accordance with the Plan, depositors will receive rights in a liquidation account maintained by the Company representing the amount of (i) the MHC’s ownership interest in the Mid-Tier’s total stockholders’ equity as of the date of the latest statement of financial condition used in the prospectus plus (ii) the value of the net assets of the MHC as of the date of the latest statement of financial condition of the MHC prior to the consummation of the conversion (excluding its ownership of the Mid-Tier). The Company shall continue to hold the liquidation account for the benefit of Eligible Account Holders and Supplemental Eligible Account Holders who continue to maintain deposits in Madison County Bank.We further understand that Madison County Bank will also establish a liquidation account in an amount equal to the Company’s liquidation account, pursuant to the Plan.The liquidation accounts are designed to provide payments to depositors of their liquidation interests in the event of liquidation of Madison County Bank (or the Company and Madison County Bank). In the unlikely event that either Madison County Bank (or the Company and Madison County Bank) were to liquidate after the conversion, all claims of creditors, including those of depositors, would be paid first, followed by distribution to depositors as of December 31, 2010 and depositors as of the last day of the calendar quarter immediately preceding the date on which the Federal Reserve Board (“FRB”) approves the MHC’s application for conversion, of the liquidation account maintained by the Company.Also, in a complete liquidation of both entities, or of Madison County Bank, when the Company has insufficient assets (other than the stock of Madison County Bank) to fund the liquidation account distribution due to Eligible Account Holders and Supplemental Eligible Account Holders and Madison County Bank has positive net worth, Madison County Bank shall immediately make a distribution to fund the Company’s remaining obligations under the liquidation account.The Plan further provides that if the Company is completely liquidated or sold apart from a sale or liquidation of Madison County Bank, then the rights of Eligible Account Holders and Supplemental Eligible Account Holders in the liquidation account maintained by the Company shall be surrendered and treated as a liquidation account in Madison County Bank, the bank liquidation account and depositors shall have an equivalent interest in such bank liquidation account, subject to the same rights and terms as the liquidation account. Washington Headquarters Three Ballston Plaza Telephone: (703) 528-1700 1100 North Glebe Road, Suite 600 Fax No.: (703) 528-1788 Arlington, VA 22201 Toll-Free No.: (866) 723-0594 www.rpfinancial.com E-Mail: mail@rpfinancial.com RP Financial, LC. Boards of Directors April 26, 2012 Page 2 Based upon our review of the Plan and our observations that the liquidation rights become payable only upon the unlikely event of the liquidation of Madison County Bank (or the Company and Madison County Bank), that liquidation rights in the Company automatically transfer to Madison County Bank in the event the Company is completely liquidated or sold apart from a sale or liquidation of Madison County Bank, and that after two years from the date of conversion and upon written request of the FRB, the Company will transfer the liquidation account and depositors’ interest in such account to Madison County Bank and the liquidation account shall thereupon become the liquidation account of Madison County Bank no longer subject to the Company’s creditors, we are of the belief that: the benefit provided by the Madison County Bank liquidation account supporting the payment of the liquidation account in the event the Company lacks sufficient net assets does not have any economic value at the time of the transactions contemplated in the first and second paragraphs above.We note that we have not undertaken any independent investigation of state or federal law or the position of the Internal Revenue Service with respect to this issue. Sincerely, /s/ RP Financial, LC. RP Financial, LC.
